NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AMY HOLBROOK,                                   No.    15-35552

                Plaintiff-Appellant,            D.C. No. 1:14-cv-03039-FVS

 v.
                                                MEMORANDUM *
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of Washington
                   Fred L. Van Sickle, District Judge, Presiding

                           Submitted August 28, 2017**


Before: D.W. NELSON, TROTT, and SILVERMAN, Circuit Judges.

      Amy Holbrook appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of her applications for disability

insurance benefits and supplemental security income under Titles II and XVI of the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Social Security Act. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Berry v. Astrue, 622 F.3d 1228, 1231 (9th Cir. 2010), and we reverse and

remand.

      The administrative law judge (“ALJ”) failed adequately to consider a

Washington State decision finding Holbrook disabled approximately four months

prior to her alleged Social Security disability onset date. See Social Security

Ruling 06-03p (stating that “evidence of a disability decision by another

governmental or nongovernmental agency cannot be ignored and must be

considered”). The ALJ failed to provide persuasive, specific, and valid reasons for

not according the Washington State decision great weight. See Berry, 622 F.3d at

1236 (holding that a decision of another agency is ordinarily entitled to great

weight when that agency’s disability program bears a “marked similarity” to the

Social Security disability program); Wash. Admin. Code § 182-512-0050 (2014)

(previously codified as Wash. Admin. Code § 388-475-0050) (providing for use of

the five-step Social Security analytic framework).

      The ALJ’s error was not harmless because we cannot say that it was

inconsequential to the ultimate nondisability determination. See Treichler v.

Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014). We therefore

reverse the district court’s judgment and remand with instructions to remand to the

agency for further proceedings. See id. at 1100-02.


                                          2
Each party shall bear its own costs on appeal.

REVERSED and REMANDED.




                                   3